UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-KSB (Mark One) x ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December31, 2007 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto. Commission file number 000-30601 WHY USA FINANCIAL GROUP, INC. (Exact name of registrant as specified in its charter) Nevada 87-0390603 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 2801 S. Wayzata Boulevard, Suite 100, Minneapolis, MN (Address of principal executive offices) 55405 (Zip Code) Registrant’s telephone number, including area code: (612) 767-5037 Securities registered pursuant to Section12(b) of the Act: None Securities registered pursuant to Section12(g) of the Act: Title of each class Common Stock, $0.001 par value Check whether this issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YesoNox Check if there is no disclosure of delinquent filers in response to Item 405 of Regulation SB contained herein, and no disclosure will be contained, to the best of the registrant's knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-KSB or any amendment to this Form 10-KSB.x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YesoNox State the issuer's revenues for its most recent fiscal year:$2,363,929. State the aggregate market value of the voting stock held by non-affiliates (officers and directors are deemed affiliates) computed by reference to the price at which the stock was sold, or the average bid and asked prices of such stock, as of a specified date within the past 60 days. As of March 31, 2008 the aggregate market value was $1,895,727. State the number of shares outstanding of each of the issuer's classes of common equity, as of the last practicable date. As of March 31, 2008 the Company had issued and outstanding 108,992,160 shares of common stock. Documents incorporated by reference and parts of Form 10-KSB into which incorporated:None. Transitional Small Business Disclosure Format (check one):Yes oNox INCORPORATION BY REFERENCE None WHY USA FINANCIAL GROUP, INC. Annual Report on Form 10-KSB for the Fiscal Year Ended December31, 2007 PARTI Item 1. Business 3 Item1A. Risk Factors 11 Item 2. Properties 20 Item 3. Legal Proceedings 20 Item 4. Submission of Matters to a Vote of Security Holders 20 PARTII Item 5. Market for Registrant’s Common Equity and Related Stockholder Matters 20 Item 6. Management’s Discussion and Analysis of Financial Condition and Results of Operations 23 Item 7. Financial Statements and Supplementary Data 39 Item 8. Changes in and Disagreements with Accountants on Accounting and Financial Disclosure 74 Item 8A (T). Controls and Other Procedures 74 Item 8B. Other Information 75 PARTIII Item9. Directors, Executive Officers and Corporate Governance 75 Item10. Executive Compensation 78 Item11. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 83 Item12. Certain Relationships and Related Transactions, and Director Independence 85 Item13. Exhibits and Financial Statement Schedules 89 Item14. Principal Accounting Fees and Services 89 Signatures 90 FORWARD-LOOKING STATEMENTS Any statements in this Annual Report on Form 10-KSB about our expectations, beliefs, plans, objectives, prospects, financial condition, assumptions or future events or performance are not historical facts and are forward-looking statements.
